Citation Nr: 0906907	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as being due to an undiagnosed illness.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to an increased evaluation for right 
bunionectomy for hallux valgus, currently evaluated as 
10 percent disabling. 

5.  Entitlement to an increased evaluation for residuals of 
left bunionectomy for hallux valgus, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine, currently evaluated as 
20 percent disabling. 

7.  Entitlement to an increased evaluation for degenerative 
changes of the lumbar spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  At 
the hearing, the Veteran withdrew claims for increase for 
sleep apnea and migraine headaches.  See Transcript at page 
2.  Thus, those issues are no longer part of the current 
appeal.

The issues of (1) entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness; (2) entitlement to service connection for erectile 
dysfunction; (3) entitlement to an evaluation in excess of 
20 percent for degenerative changes of the cervical spine; 
and (4) entitlement to an evaluation in excess of 20 percent 
for degenerative changes of the lumbar spine are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD based upon a 
verified stressor.

2.  Right bunionectomy for hallux valgus is not manifested by 
a moderately severe foot injury, or a moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.

3.  Residuals of left bunionectomy for hallux valgus are not 
manifested by a moderately severe foot injury, or a 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right bunionectomy for hallux valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Codes 5280, 5283, 5284 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left bunionectomy for hallux valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5280, 5283, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that it is granting service 
connection for PTSD, a psychiatric disorder.  Thus, any error 
with respect to either the duty to notify or the duty to 
assist regarding this claim is harmless and will not be 
further discussed.  

As to the claims for increase, the requirements of 38 
U.S.C.A. § 5103 and 5103A have been met.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
correspondence dated in September 2002 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA did fail to provide the Veteran with 
notice of the rating criteria that would be needed to obtain 
a higher evaluation for the service-connected bilateral foot 
disabilities and how disability evaluations and effective 
dates are assigned prior to the October 2003 rating decision 
on appeal.  As to the criteria needed to obtain a higher 
evaluation, in the October 2003 rating decision itself, the 
Veteran was provided with notice of the criteria needed for a 
20 percent evaluation for each foot.  The claim was 
subsequently readjudicated in a May 2006 statement of the 
case.  Thus, any prejudice to the Veteran for this error was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case 
is sufficient to cure a timing defect).

As to VA's failure to inform the Veteran of how disability 
evaluations and effective dates are assigned, the Board finds 
such failure was harmless, as the preponderance of the 
evidence is against evaluations in excess of 10 percent for 
each service-connected foot.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including service treatment records, VA 
treatment records, and military medical facility records, and 
as warranted by law, affording a VA examination.  The Veteran 
submitted additional medical records following the May 2006 
statement of the case, including at the November 2008 hearing 
and after the hearing.  He has waived initial consideration 
of that evidence by the agency of original jurisdiction.  See 
November 2008 VA Form 21-4138, Statement in Support of Claim; 
the November 2008 Board hearing transcript at page 3; and the 
January 2009 Memorandum from the Disabled American Veterans.  
Thus, the Board may consider this evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2008).  

The Board concludes the veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

Service Connection

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The criteria to establish service connection for PTSD in 
particular, consists of medical evidence establishing a 
diagnosis of the condition, in accordance with 38 C.F.R. § 
4.125(a); credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  

The veteran received the Air Medal, which is not necessarily 
indicative of having engaged in combat.  However, the 
documentation for the medal indicates that the Veteran 
received it due to "exemplary professionalism" and "[h]is 
composure in combat," which involved the recovery of downed 
aircraft in enemy territory.  The Board finds that such 
documentation establishes prima facie evidence that the 
Veteran engaged in combat against enemy forces while in the 
military.  Id.  Therefore, the Board accepts the veteran's 
lay testimony alone as proof of an in-service stressor.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The record contains diagnoses of PTSD by VA medical 
professionals and shows that the Veteran underwent testing, 
which confirmed the diagnosis of PTSD.  See August 2007, VA 
outpatient treatment report.  The diagnoses of PTSD are based 
upon the Veteran reporting having engaged in combat.  Because 
that stressor has been confirmed and the Veteran has been 
diagnosed with PTSD, which diagnosis has been attributed to 
the in-service stressor, the Board finds that service 
connection for PTSD is warranted.



Increased Ratings

Service connection for right bunionectomy for hallux valgus 
and residuals of left bunionectomy for hallux valgus was 
granted by means of a December 2001 rating decision and 
assigned noncompensable and 10 percent evaluations, 
respectively.  

In August 2002, the Veteran filed claims for increase.  In 
the October 2003 rating decision on appeal, the RO granted a 
10 percent evaluation for a right bunionectomy for hallux 
valgus and continued the 10 percent evaluation for residuals 
of a left bunionectomy for hallux valgus.  The Veteran 
appealed, although he has not made any specific argument as 
to why he believes he warrants a higher evaluation than 
10 percent for each foot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is currently rated as 10 percent disabled as a 
result of a bunionectomy of the left great toe under 
Diagnostic Code 5280 for hallux valgus.  This is the highest 
rating available under this Diagnostic Code.  38 C.F.R. § 
4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5283, malunion or nonunion of tarsal or 
metatarsal bones that entails a moderately severe disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 20 percent evaluation when they are moderately 
severe in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

After a careful review of the entire record, the Board has 
concluded that an increased rating is not warranted for 
either the right foot or the left foot.  As noted above, the 
maximum evaluation under Diagnostic Code 5280 is 10 percent, 
and thus the Veteran cannot obtain a higher evaluation under 
that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  The Board has considered the criteria under Diagnostic 
Codes 5283 and 5284 and finds that the service-connected 
disabilities would not warrant a 20 percent evaluation under 
either Diagnostic Code.  There is no evidence of any malunion 
or nonunion involving the tarsal or metatarsal bones, 
including the Veteran's statements.  At the time of the May 
2003 VA examination, the Veteran stated prolonged walking 
aggravated pain in his feet.  The examiner noted "mild 
tenderness" on the feet.  There was no swelling, 
callosities, breakdown, or unusual shoe wear pattern.  There 
were no skin or vascular changes, and the Veteran's gait was 
normal and independent.  Such is also evidence against a 
finding that the Veteran's feet are moderately severe to 
warrant an increased rating under Diagnostic Code 5284.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Further supporting this determination is the fact that there 
are numerous medical records dated from 2003 to 2008, which 
fail to show that the Veteran is receiving regular treatment 
for the service-connected bilateral foot disability, to 
include complaints about his feet.  The Veteran offered no 
testimony concerning these disabilities at the November 2008 
hearing before the undersigned.  

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 
 The veteran has not had to undergo any post service surgery 
on either foot since his discharge from service in 2001.  He 
has not indicated that such disabilities have impacted his 
ability to work.  In sum, the veteran's case is not 
exceptional.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims for increase, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an increased rating for right bunionectomy for 
hallux valgus is denied.

Entitlement to an increased rating for residuals of left 
bunionectomy for hallux valgus is denied.

REMAND

The last time the Veteran was examined for the service-
connected degenerative joint disease of the cervical spine 
and degenerative joint disease of the lumbar spine was in 
2003.  Additionally, at the November 2008 hearing before the 
undersigned, the Veteran testified that his disabilities had 
worsened since the 2003 examination.  See Transcript at page 
17.  Thus, new examinations are warranted.  See VA O.G.C. 
Prec. Op. No. 11-95 (April 7, 1995) (another VA examination 
is required when disability in question has undergone an 
increase in severity since the time of the last VA 
examination); see Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

As to the claim for service connection for chronic fatigue 
syndrome, the Board finds the criteria to warrant an 
examination and medical opinion have been met.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
was provided with a VA examination in May 2003, wherein the 
VA examiner entered a diagnosis of chronic fatigue syndrome 
without addressing the criteria necessary for such diagnosis.  
See 38 C.F.R. § 4.88a (describing the requirements for a 
diagnosis of chronic fatigue syndrome).  It must be noted 
that the examiner stated in the report that, "No C-file is 
available for review."  Thus, a new examination is necessary 
to determine if the Veteran, in fact, has chronic fatigue 
syndrome.  

As to the claim for service connection for erectile 
dysfunction, the Veteran has submitted a March 2008 statement 
from a military physician, wherein she opined that the 
Veteran's erectile dysfunction may be related to the service-
connected degenerative joint disease of the lumbar spine.  
Hence, an examination, including a medical opinion, is 
necessary to decide the merits of this claim.  See id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA examination to determine the nature 
and extent of his service-connected 
degenerative joint disease of the cervical 
and lumbar spine in accordance with the 
latest pertinent AMIE worksheets.  The 
claims folders with a copy of this remand 
are to be made available to the examiner 
prior to the examination.  All indicated 
tests, to include range of motion studies, 
must be accomplished.

The report must address the range of 
cervical and thoracolumbar motion with 
notations as to the point in any arc of 
motion at which the Veteran experiences 
pain.  The physician must identify and 
completely describe any other current 
symptomatology, including any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse as to the cervical spine 
and the thoracolumbar spine.  The 
physician should inquire as to whether the 
Veteran experiences flare-ups as to each 
disability.  If so, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups should be described.  If this is not 
feasible, the physician should so state.  
A complete rationale must be provided for 
any opinion(s) offered.

2.  The RO should schedule the Veteran a 
VA examination to determine whether he has 
chronic fatigue syndrome and whether it 
was incurred in service.  The veteran's 
claims folder must be provided to the 
examiner for review.  The examiner is 
asked whether the Veteran has chronic 
fatigue syndrome as described under 
38 C.F.R. § 4.88a (the regulation should 
be provided to the examiner).  Any 
necessary studies deemed appropriate must 
be conducted.  The examiner is then asked 
to provide a medical opinion addressing 
whether it is at least as likely as not 
(i.e., is there at least a 50/50 chance) 
that chronic fatigue syndrome had its 
onset in service.  If a diagnosis of 
chronic fatigue syndrome cannot be made, 
the examiner is asked to comment on 
whether the symptoms the Veteran 
experiences are attributable to a service-
connected disability to include PTSD or if 
they cannot be attributable to a known 
diagnosis.  A complete rationale must be 
provided for any opinion(s) offered.  

3.  The RO should schedule the Veteran a 
VA examination to determine whether the 
Veteran has erectile dysfunction, whether 
it was incurred in-service, or whether it 
is secondary to a service-connected 
disability, to include any medication the 
Veteran is taking for a service-connected 
disability.  The veteran's claims folder 
must be provided to the examiner for 
review, and the examiner must be told what 
disabilities for which the Veteran is 
service connected.  The examiner is asked 
to state whether the Veteran has erectile 
dysfunction.  Any necessary studies deemed 
appropriate must be conducted.  The 
examiner is then asked to provide a 
medical opinion addressing whether it is 
at least as likely as not (i.e., is there 
at least a 50/50 chance) that erectile 
dysfunction had its onset in service or is 
attributable, to any extent, to a service-
connected disability.  A complete 
rationale must be provided for any 
opinion(s) offered.  

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
examination reports to ensure that they are 
in complete compliance with the directives 
of this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then readjudicate the 
Veteran's claims of (i) entitlement to 
service connection for chronic fatigue 
syndrome, to include as being due to an 
undiagnosed illness; (ii) entitlement to 
service connection for erectile 
dysfunction; (iii) entitlement to an 
evaluation in excess of 20 percent for 
degenerative joint disease of the cervical 
spine; and (iv) entitlement to an 
evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar 
spine.  If any of the claims is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


